      Case 4:20-cv-00273-A Document 20 Filed 08/04/20   Page 1 of 10 PageID 188
                                                                        DISTIUCT COUWI'
                                                                NORTHllRN DISTHICT UF TEXAS
                                                                          FILED
                      IN THE UNITED STATES DISTRICT COUR
                           NORTHERN DISTRICT OF TEXAS
                                                                      G~G~~2020
                                                                CLllRK, D.S.ll!STiiiC'I' COURT
                               FORT WORTH DIVISION


RICHIE LOUIS KRASE,                     §
                                        §
              Movant,                   §
                                        §
vs.                                     §   NO. 4:20-CV-273-A
                                        §   (NO. 4: 17 -CR-198 -·A)
UNITED ·sTATES OF AMERICA,              §
                                        §
              Respondent.               §

                         MEMORANDUM OPINION AND ORDER

        Came on for consideration the motion of movant, Richie

Louis Krase, to vacate, set aside, or correct sentence pursuant

to 28 U.S.C.      §   2255. The court, having considered the motion and

memorandum in support, the government's response, the reply,                    the

record, including the record in the underlying criminal case,

No. 4:17-CR-198-A, styled "United States v. Brandon Dean Roddam,

et al.," and applicable authorities, finds that the motion

should be denied.

                                       I.

                            Underlying Proceedings

        On September 20, 2017, movant was named along with others

in an indictment charging him with conspiracy to possess with

intent to distribute 500 grams or more of a mixture and

substance containing a detectable amount of methamphetamine, in
    Case 4:20-cv-00273-A Document 20 Filed 08/04/20                                Page 2 of 10 PageID 189


violation of 21 U.S.C.                       §   846. CR Doc.' 88. On October 25, 2017,

movant was named in a superseding information charging him with

conspiracy to possess with intent to distribute more than 50

grams of a mixture and substance containing a detectable amount

of methamphetamine, in violation of 21 U.S.C.                                          §   846. CR Doc.

130.

        On November 1, 2017, movant and his attorney appeared

before the court with the intent to enter a plea of guilty to

the offense charged in the superseding information. CR Doc. 152.

Movant and his attorney signed a factual resume setting forth

the elements of the offense, the maximum penalty movant faced,

and the stipulated facts supporting movant's guilt. CR Doc. 154.

Movant and his attorney also signed a waiver of indictment. CR

Doc. 153. Under oath, movant stated that no one had made any

promise or assurance of any kind to induce him to plead guilty.

Further, movant stated his understanding that the guideline

range was advisory and was one of many sentencing factors the

court could consider; that the guideline range could not be

calculated until the presentence report ("PSR") was prepared; the

court could impose a sentence more severe than the sentence

recommended by the advisory guidelines and movant would be bound



1 The "CR Doc. _   11
                        reference is to the number of the item on the docket in the underlying criminal case, No.4: 17-
CR-198-A.
                                                             2
    Case 4:20-cv-00273-A Document 20 Filed 08/04/20                                 Page 3 of 10 PageID 190


by his guilty plea; movant was satisfied with his counsel and

had no complaints regarding his representation; and, movant and

counsel had reviewed the factual resume and movant understood

the meaning of everything in it and the stipulated facts were

           2
true.

           The probation officer prepared the PSR, which reflected

that movant's base offense level was 36. CR Doc. 181 , 23. He

received a two-level increase for possession of a dangerous

weapon, id. , 24, and a two-level increase for importation from

Mexico. Id. , 25. Movant received a two-level and a one-level

reduction for acceptance of responsibility. Id. , , 31, 32. Based

on a total offense level of 37 and a criminal history category

of VI, movant's guideline imprisonment range was 360 months to

life. Because the statutory maximum sentence was 40 years, the

guideline imprisonment range became 360 to 480 months. Id.

,   115. Movant filed objections to the PSR, CR Doc. 189, and the

probation officer prepared an addendum, rejecting the

objections. CR Doc. 202.

           Movant's sentencing hearing began on April 6, 2018. CR Doc.

239. The court accepted one of movant's objections to the PSR,

determining that movant should be held accountable for only one




2 The   court follows the same procedure in each case in which a plea is entered.
                                                            3
  Case 4:20-cv-00273-A Document 20 Filed 08/04/20    Page 4 of 10 PageID 191


kilogram of methamphetamine instead of multiple kilograms that

Shanda Hawkins attributed to him and that the probation officer

should make recalculations. CR Doc. 263 at 46-47. The probation

officer prepared a second addendum to the PSR. CR Doc. 259.

Holding movant accountable for only 1.62 kilograms of

methamphetamine led to a base offense level of 32, rather than

36.   Id. ,   23. Consequently, the guideline range became 235 to

293 months.     Id. , 115.

      On May 25, 2018, the court concluded the sentencing

hearing. Even though movant had not filed any objections to the

second addendum and the court had previously overruled his

objections, movant stated his intent to persist in the

objections to the enhancement for the weapon and for

importation. However, when advised that he would have to present

evidence to support his objections and that he might lose

acceptance of responsibility if he testified falsely, movant

decided not to testify and, instead, to rest on his earlier

objections. CR Doc. 279 at 6-7. Movant was sentenced to a term

of imprisonment of 250 months. CR Doc. 268. Movant appealed, CR

Doc. 270, and his judgment and sentence were affirmed. United·

States v. Krase, 772 F. App'x 136 (S'h Cir. 2019).

                                      II.

                             Grounds of the Motion

                                       4
      Case 4:20-cv-00273-A Document 20 Filed 08/04/20                            Page 5 of 10 PageID 192


           Movant asserts four grounds in support of his motion,

restated in his memorandum as follows:

           Ground One Ground One argues that Defense Counsel's
           failure to seek a Mitigating Role Adjustment had a
           prejudicial affect on two sentencing guidelines - to
           wit: USSG 2D1.1(b) (5) and USSG 3B1.2 - application on
           [movant's] Sentence.

Doc. 3 3 at 1.

           Ground Two Defense Counsel was Ineffective during
           Sentencing Phase when counsel failed to request a 2 level
           adjustment pursuant to USSG 2D1.1(b) (5).

Id. at 8.

           Ground Three Counsel's representation during Sentencing
           and on Direct Appeal, was Ineffective pursuant to
           Strickland.

Id. at 10.

           Ground Four Counsel was ineffective when he failed to
           object to the altered statements in the PSR.

Id. at 18.

                                                         III.

                                           Standards of Review

A.         28 U.S.C. § 2255

           After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.                            United States v. Frady, 456 U.S.



3
    The "Doc. _" reference is to the number of the item on the docket in this civil case. Doc. 3 is the memorandum in
support of the motion. The motion itself, Doc. 1, simply recites that the grounds are ineffective assistance and refers
to the memorandum in support.
                                                           5
     Case 4:20-cv-00273-A Document 20 Filed 08/04/20    Page 6 of 10 PageID 193


152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-

32    (5th Cir. 1991).    A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors.      Shaid, 937 F.2d at 232.

        Section 2255 does not offer recourse to all who suffer

trial errors.       It is reserved for transgressions of

constitutional rights and other narrow injuries that could not

have been raised on direct appeal and would, if condoned, result

in a complete miscarriage of justice.             United States v. Capua,

656 F.2d 1033, 1037 (5th Cir. Unit A Sept. 1981).                In other

words, a writ o.f habeas corpus will not be allowed to do service

for an·appeal.       Davis v. United States, 417        u.s.·   333, 345

(1974); United States v. Placente, 81 F.3d 555, 558                (5~   Cir.

1996).     Further, if issues "are raised and considered on direct

appeal, a defendant is thereafter precluded from urging the same

issues in a later collateral attack."             Moore v. United States,

598 F.2d 439, 441 (5th Cir. 1979)          (citing Buckelew v. United

States, 575 F.2d 515, 517-18        (5~    Cir.   19~8)).




                                       6
     Case 4:20-cv-00273-A Document 20 Filed 08/04/20   Page 7 of 10 PageID 194


B.      Ineffective Assistance of Counsel Claims

        To prevail on an ineffective assistance of counsel claim,

movant must show that       (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687 (1984); see also

Missouri v. Frye, 566       u.s.   133, 147 (2012).    "[A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies."          Strickland, 466 U.S. at 697; see

also United States v. Stewart, 207 F. 3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors •so

undermined the proper functioning of the adversarial process

that the trial cannot be relied on as having produced a just

result."      Cullen v. Pinholster, 563 U.S. 170, 189 (2011)

(quoting Strickland, 466       u.s.   at 686).   Judicial scrutiny of

this type of claim must be highly deferential and the defendant

must overcome a strong presumption that his counsel's conduct

falls within the wide range of reasonable professional

assistance.      Strickland, 466 U.S. at 689. Simply making

                                        7
  Case 4:20-cv-00273-A Document 20 Filed 08/04/20   Page 8 of 10 PageID 195


conclusory allegations of deficient performance and prejudice is

not sufficient to meet the Strickland test. Miller v. Johnson,

200 F.3d 274, 282    (S'h Cir.   2000).

                                     IV.

                                  Analysis

     In his first and second grounds, movant argues that his

counsel was ineffective because movant should have received a

reduction for being a minor or minimal participant in the drug

conspiracy. If he had qualified for that reduction, he would not

have been subject to the two-level increase for importation from

Mexico.

     The burden is on movant to show the culpability of the

average participant in the criminal activity, and that he was

substantially less culpable than such average participant.

United States v. Castro, 843 F.3d 608, 613          (5'h Cir.   2016).

Movant has not made that showing here. He simply makes

conclusory allegations that his attorney should have done

better. But just because a defendant does less than other

participants is not enough to entitle him to a reduction; he

must show that he did so little that he was at best peripheral

to the advancement of the illegal activity. Id. In other words,

even assuming that movant was simply a runner and a drug addict



                                      8
    Case 4:20-cv-00273-A Document 20 Filed 08/04/20                         Page 9 of 10 PageID 196


would be insufficient.' Doc. 3 at 6. There is no evidence that he

was substantially less culpable than any other participant, much

less the average participant.

         In his third and fourth grounds, movant argues that he

received ineffective assistance of counsel because his attorney

failed to properly argue that the two-point enhancement for

possession of a firearm should not have been applied. Movant

argues about whether Hawkins made a particular statement

regarding his possession of a gun during the timeframe of the

conspiracy. But whether Hawkins said that movant carried a gun

generally or during a particular time period, another

coconspirator observed movant in possession of a firearm on

three separate occasions. CR Doc. 181 , 11. Implicit in that

statement is that the possession occurred during the course of

the conspiracy. Movant's counsel did argue that Hawkins was not

reliable, but again, disregarding the statement does not mean

that the enhancement would not have applied. As the court

observed, there was no contrary evidence to show that movant did

not carry a handgun. CR Doc. 263 at 48. During the continued

sentencing hearing, the court gave movant an opportunity to

present evidence to support his contention that the gun



4
 The record reflects that movant was a participant in the drug conspiracy from April2014 through November 2016.
CR Doc. 181 ~ 7; CR Doc. 154 at 2. That he was in jail pat1 of that time does not change the analysis.
                                                       9
  Case 4:20-cv-00273-A Document 20 Filed 08/04/20   Page 10 of 10 PageID 197


enhancement should not apply, but movant chose not to testify.

CR Doc. 279 at 5-7. Movant has not shown that his attorney was

ineffective.

                                    v.

                                   Order

     The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C. § 2255 be, and is hereby, denied.

     Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§ 2253(c) (2),   for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

     SIGNED August 4, 2020.




                                                              Judge




                                    10
